DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 23, 2020; March 24, 2021; June 4, 2021; and June 23, 2021 is/are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4, 6-8, 10, 12-15, 17, and 19 in the reply filed on November 5, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 19 recite the limitation “the intelligent robot” in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14, from which claim 19 depends, makes no recitation of an intelligent robot. 
Claims 1 and 7, from which 6 and 12 depend, recite “applied to an intelligent robot” in the preamble. However, the intelligent robot is not clearly incorporated as an element of claims 1 and 7. Thus, “an intelligent robot,” as recited in claims 1 and 7, cannot be properly relied on for antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 depends from claim 1, where claim 1 discloses a method which requires the performance of the listed method steps. Claim 13, discloses an intelligent robot which includes “the computer program, when executed by the processor, implements the method for voice interaction according to claim 1.” Though claim 13 recites the elements of claim 1 by reference, claim 13 does not require actual performance of the method of claim 1. All that is required for claim 13 is that instructions to perform the method of claim 1 are stored in memory. Therefore, claim 13 fails to further limit claim 1 and is rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 12-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dharne (U.S. Pat. App. Pub. No. 2019/0251957, hereinafter Dharne).

Regarding claim 1, Dharne discloses A method for voice interaction, applied to an intelligent robot, the method comprising (Systems and methods disclosed with reference to “framework directed to distributed dialogue management {voice interaction}... the framework includes a device 810 {intelligent robot} interfacing with a user 800 and a server 840”; Dharne, ¶¶ [0096]) : obtaining object feature information of an interaction object in a voice interaction scenario (“In deriving an understanding of the current state of the dialogue (e.g., what the user said, or in what manner), the surrounding information understanding unit 920 may rely on various models or sensor data understanding models 925, which may include, e.g., acoustic models for recognizing the sounds in the dialogue scene, natural language understanding (NLU) models for recognizing what was uttered {obtaining... in a voice interaction scenario}...[and] emotion detection models... for detecting tones in speech associated with different emotional states {{object feature information} of a person {...of an interaction object}”; Dharne, ¶¶ [0103]); and performing voice interaction with the interaction object (“ the framework...drives a dialogue Dharne, ¶¶ [0096]) based on a voice broadcast parameter matching the object feature information. (“Upon receiving the current dialogue state, the local dialogue manager (DM) 820 is invoked to search, at 1015, a response in the local dialogue tree (DT) 830. As discussed herein, a current dialogue state may include one or more types of information such as... the estimated user emotion/intent” where “A response to the current user’s utterance is... generated based on... a dialogue tree {based on a voice broadcast parameter}... that is used to drive the dialogue,” as the dialogue tree is searched based on the estimated user emotion/intent {thus, matching the object feature information}; Dharne, ¶¶ [0104]).

Regarding claim 2, Dharne discloses wherein the object feature information comprises at least one of following items: an object voice output parameter, an object emotion, or an object attribute; wherein the object voice output parameter comprises at least one of: an object speech rate, an object volume, or an object timbre, and the object attribute comprises at least one of: an object age attribute, an object gender attribute, or an object skin color attribute. (“In deriving an understanding of the current state of the dialogue (e.g., what the user said, or in what manner), the surrounding information understanding unit 920 may rely on various models or sensor data understanding models 925, which may include... emotion detection models... for detecting tones in speech associated with different emotional states {object feature information} of a person {...of an interaction object}” where emotional states of a person are the emotion object.; Dharne, ¶¶ [0103]).

Regarding claim 6, Dharne discloses wherein the obtaining object feature information of an interaction object comprises (“In deriving an understanding of the current state of the dialogue (e.g., what the user said, or in what manner), the surrounding information understanding unit 920 may rely on various models or sensor data understanding models 925, Dharne, ¶¶ [0103]) : statisticizing a number of voice output words of the interaction object in a target duration, and computing the object speech rate of the interaction object based on the target duration and the number of voice output words; and/or, the intelligent robot comprises a camera (“An agent device as described herein may correspond to a robot” and “During a conversation, an agent device may include one or more input mechanisms (e.g., cameras, microphones, touch screens, buttons, etc.)”; Dharne, ¶¶ [0049]-[0050]); and the obtaining object feature information of an interaction object comprises: invoking the camera to capture a face image of the interaction object (“one or more input mechanisms (e.g., cameras, microphones, touch screens, buttons, etc.)... allow the agent device to capture inputs related to the user or the local environment associated with the conversation”; the agent device “may use a camera (320) to observe the user’s presence, facial expressions, direction of gaze, surroundings, etc.” Dharne, ¶¶ [0050], [0060]-[0061]), and obtaining the object emotion of the interaction object based on the face image. (the agent device “may use a camera (320) to observe the user’s presence, facial expressions, direction of gaze, surroundings, etc.” where the facial expressions can be used to obtain object emotion (described with reference to an example, “At the same time, the [agent device] may also observe that, once hearing the suggestion to play a game, the user’s {of the interaction object} facial expression {based on the face image} changes from ‘sad’ to ‘smiling’{obtaining object emotion}.”); Dharne, ¶¶ [0060]-[0061], [0072]).

Regarding claim 7, Dharne discloses An apparatus for voice interaction, applied to an intelligent robot, the apparatus comprising (Systems and methods disclosed with reference to “framework directed to distributed dialogue management {voice interaction}... the framework includes a device 810 {intelligent robot} interfacing with a user 800 and a server 840”; Dharne, ¶¶ : at least one processor (“includes a central processing unit (CPU) 2520, in the form of one or more processors, for executing program instructions.”; Dharne, ¶¶ [0137]); and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (“program storage and data storage of different forms… for various data files to be processed and/or communicated by computer 2500, as well as possibly program instructions to be executed by CPU 2520”; Dharne, ¶¶ [0137]): obtaining object feature information of an interaction object in a voice interaction scenario (“In deriving an understanding of the current state of the dialogue (e.g., what the user said, or in what manner), the surrounding information understanding unit 920 may rely on various models or sensor data understanding models 925, which may include, e.g., acoustic models for recognizing the sounds in the dialogue scene, natural language understanding (NLU) models for recognizing what was uttered {obtaining... in a voice interaction scenario}...[and] emotion detection models... for detecting tones in speech associated with different emotional states {{object feature information} of a person {...of an interaction object}”; Dharne, ¶¶ [0103]); and performing voice interaction with the interaction object (“ the framework...drives a dialogue {performing voice interaction} with the user 800 {with the interaction object}”; Dharne, ¶¶ [0096]) based on a voice broadcast parameter matching the object feature information. (“Upon receiving the current dialogue state, the local dialogue manager (DM) 820 is invoked to search, at 1015, a response in the local dialogue tree (DT) 830. As discussed herein, a current dialogue state may include one or more types of information such as... the estimated user emotion/intent” where “A response to the current user’s utterance is... generated based on... a dialogue tree {based on a voice broadcast parameter}... that is used to drive the dialogue,” as the dialogue tree is searched based on the estimated user emotion/intent {thus, matching the object feature information}; Dharne, ¶¶ [0104]).

Regarding claim 8, the rejection of claim 7 is incorporated. Claim 8 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 12, the rejection of claim 8 is incorporated. Claim 12 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 1 is incorporated. Dharne further discloses An intelligent robot (Systems and methods disclosed with reference to “framework directed to distributed dialogue management {voice interaction}... the framework includes a device 810 {intelligent robot} interfacing with a user 800 and a server 840”; Dharne, ¶¶ [0096]), comprising a processor(“includes a central processing unit (CPU) 2520, in the form of one or more processors, for executing program instructions.”; Dharne, ¶¶ [0137]), a memory, and a computer program stored on the memory and capable of running on the processor, wherein the computer program, when executed by the processor, implements the method (“program storage and data storage of different forms… for various data files to be processed and/or communicated by computer 2500, as well as possibly program instructions to be executed by CPU 2520”; Dharne, ¶¶ [0137]) for voice interaction according to claim 1 (As explained above with reference to claim 1; Dharne, ¶¶ [0096], [0103], and [0104]).

Regarding claim 14, Dharne discloses A non-transitory computer readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising (“program storage and data storage of different forms… for various data files to be processed and/or communicated by computer 2500, as well as possibly program instructions to be executed by CPU 2520”; Dharne, ¶¶ [0137]): obtaining object feature information of an interaction object in a voice interaction scenario (“In deriving an understanding of the current Dharne, ¶¶ [0103]); and performing voice interaction with the interaction object (“ the framework...drives a dialogue {performing voice interaction} with the user 800 {with the interaction object}”; Dharne, ¶¶ [0096]) based on a voice broadcast parameter matching the object feature information. (“Upon receiving the current dialogue state, the local dialogue manager (DM) 820 is invoked to search, at 1015, a response in the local dialogue tree (DT) 830. As discussed herein, a current dialogue state may include one or more types of information such as... the estimated user emotion/intent” where “A response to the current user’s utterance is... generated based on... a dialogue tree {based on a voice broadcast parameter}... that is used to drive the dialogue,” as the dialogue tree is searched based on the estimated user emotion/intent {thus, matching the object feature information}; Dharne, ¶¶ [0104]).

Regarding claim 15, the rejection of claim 14 is incorporated. Claim 15 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 15 is incorporated. Claim 19 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dharne as applied to claims 2, 8, and 15 above, and further in view of Taubman (U.S. Pat. No. 9,443,514, hereinafter Taubman).

Regarding claim 4, the rejection of claim 2 is incorporated. Dharne disclose all of the elements of the current invention as stated above. Dharne further discloses wherein the object feature information comprises the object emotion (“In deriving an understanding of the current state of the dialogue (e.g., what the user said, or in what manner), the surrounding information understanding unit 920 may rely on various models or sensor data understanding models 925, which may include... emotion detection models... for detecting tones in speech associated with different emotional states {{object feature information} of a person {...of an interaction object}” where emotional states of a person are the emotion object.; Dharne, ¶¶ [0103]). However, Dharne fails to expressly recite the performing voice interaction with the interaction object based on a voice broadcast parameter matching the object feature information comprises: performing voice interaction with the interaction object at a first voice broadcast speed in a case where the object emotion is an anxious emotion or otherwise, performing voice interaction with the interaction 
Taubman teaches systems and methods for voice processing including a response pace. (Taubman, Col. 1, lines 18-23). Regarding claim 4, Taubman teaches the performing voice interaction with the interaction object based on a voice broadcast parameter matching the object feature information comprises: performing voice interaction with the interaction object at a first voice broadcast speed in a case where the object emotion is an anxious emotion (“If the request pace is greater than the normal pace (block 540—GREATER THAN), then process 500 may include transmitting a voice response {performing voice interaction with an interaction object} at a response pace that is greater than a standard pace (block 550).” where “the request pace being greater than the normal pace may represent a first level of perceived urgency {anxious emotion}, associated with the user {the object emotion, as associated with the interaction object}, that is greater than a threshold,” where the response pace being greater than the normal pace is the first voice broadcast speed.; Taubman, Col. 11, lines 62-67; Col. 12, lines 7-16); or otherwise, performing voice interaction with the interaction object at a second voice broadcast speed (In the absence of the first level of perceived urgency {anxious emotion} in the request pace, “ a voice response” can be transmitted at a “response pace” {performing voice interaction} which can be “approximately equal to the normal pace” or “less than a standard pace” {the second voice broadcast speed}; Taubman, Col. 12, lines 17-54); wherein the first voice broadcast speed is faster than the second voice broadcast speed. (The second voice broadcast speed is defined as equal to or less than the normal pace, and the first voice broadcast speed is defined as “greater than a standard pace,” the first voice broadcast speed is faster than the second voice broadcast speed; Taubman, Col. 12, lines 7-54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialogue content generation system of Dharne to incorporate the teachings of Taubman to include the performing voice interaction with Taubman. (Taubman, Col. 20, lines 1-5).

Regarding claim 10, the rejection of claim 8 is incorporated. Claim 10 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 14 is incorporated. Claim 17 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (U.S. Pat. App. Pub. No. 2020/0082806) discloses a multilingual TTS machine learning model using input user speech to produce output speech for a plurality of languages including emotion and articulatory features.
Wang et al. (U.S. Pat. App. Pub. No. 2018/0314689) discloses a conversational multilingual personal assistant.
Basye et al. (U.S. Pat. App. Pub. No. 2016/0379638) discloses matching of machine generated output to input speech qualities derived from a spoken utterance.
Gong et al. (U.S. Pat. App. Pub. No. 2003/0167167) discloses an intelligent personal assistant which uses context information is extracted from the received input to produce an adaptive response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657